Citation Nr: 1325104	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to recognition of the Veteran's daughter, C.L.S., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1954.  The Veteran died in September 2007.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board previously remanded this matter in August 2012.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied in a March 2008 rating decision, which found that a service-connected disability was not a primary or contributory cause of the Veteran's death.

2.  A claim to reopen service connection for the cause of the Veteran's death was received in July 2009.  

3.  The evidence received since the prior final denial of service connection for the cause of the Veteran's death is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim.

4.  The appellant was born in December 1957 and attained the age of 18 in December 1975.  

5.  A preponderance of the evidence is against a finding that the appellant was permanently incapable of self-support by reason of physical or mental defects at or before she attained the age of 18. 


CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

2.  New and material evidence has been received to reopen service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the appellant prior to attaining the age of 18 are not met.  38 U.S.C.A. §§ 101(4), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.356 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

In this case, a June 2009 letter advised the appellant of the evidence required to substantiate the claim for recognition as a helpless child and the claim to reopen service connection for the cause of the Veteran's death.  The June 2009 letter informed the appellant of the basis for the prior final denial of service connection for the cause of the Veteran's death and advised the appellant of the evidence necessary to reopen the claim.  The June 2009 letter explained what evidence the appellant should submit and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service VA and private treatment records.  The Board previously remanded the claim to reopen in order to obtain the Veteran's treatment records from Kindred Hospital since May 2007.  Pursuant to the remand, in December 2012, the appellant was requested to provide an authorization for treatment records from Kindred Hospital.  The appellant did not respond to the request.  The Board finds that the development directed in the December 2012 remand has been completed to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has obtained the appellant's Social Security records.  In connection with the claim for recognition as a helpless child, the appellant identified relevant records from Lorenzo Smith High School, St. Anne Community High School and Minneapolis Community Technical College.  The RO attempted to obtain the appellant's records Minneapolis Community and Technical College, Lorenzo Smith Elementary School and St. Anne Community High School.  In January 2013, St. Anne School advised the RO that additional information was required, including the appellant's graduation date, birthdate and years attended.    

In a February 2013 letter, the RO advised the appellant of the additional information required to obtain records from St. Anne Community High School and MCTC College.  The RO requested that the appellant complete another VA Form 21-4142 for St. Anne Community School, including her graduation, transfer or drop dates and the years attended.  The February 2013 letter requested that the appellant complete an authorization for the campus contracted facility of MCTC College, and an authorization form was provided.  The appellant did not provide completed authorization forms as requested by the RO in the February 2013 letter.  Therefore, records from St. Anne Community School and MCTC College could not be obtained.  

The appellant has not been afforded a VA examination in connection with her claim; however, the Board finds that a VA examination not necessary to decide the claim for VA benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age because such an examination would not provide any more information than is already associated with the claims file.  A current examination would not be relevant to the issue of whether the appellant was incapable of 
self-support at the age of 18.  Further, the Board finds that there is sufficient evidence of record to make a determination in this case.  Therefore, a VA examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2012).

In light of the foregoing, the Board finds that a remand for additional development of the claim for recognition as a helpless child would serve no useful purpose, as the appellant has not provided the information required to identify the records.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist.


II.  Analysis of Claims

Claim to Reopen

The RO denied service connection for the cause of the Veteran's death in a March 2008 decision.  The RO found that the Veteran died due to COPD, with pneumonia constituting a contributing factor.  At the time of the Veteran's death, it noted that service connection was in effect for a duodenal ulcer, residuals of a fracture of the left clavicle and residuals of a fracture of the right 5th metacarpal.  The decision found, however, that a service-connected disability was not a primary or contributory cause of the Veteran's death.  

The appellant did not submit a timely notice of disagreement (NOD) to the March 2008 rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In July 2009, the appellant submitted a claim to reopen service connection for the cause of the Veteran's death.  The July 2009 decision on appeal denied reopening of service connection for the cause of the Veteran's death, finding that new and material evidence had not been submitted in conjunction with the claim.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

The evidence of record at the time of the March 2008 rating decision included service treatment records, post-service VA outpatient records and private treatment records and a transcript of a Board hearing in September 2001.

The evidence received since the prior final denial of service connection for the cause of the Veteran's death includes a transcript of a hearing conducted at the RO in December 2012.  The appellant testified that her father had Lou Gehrig's disease.  She stated that the Veteran was sick since he got out of service.

Records from Kindred Northlake Hospital, dated in May 2007, reflect that the Veteran was diagnosed with amytrophic lateral sclerosis (ALS).  

Effective September 23, 2008, VA issued a new liberalizing regulation, 38 C.F.R. 
§ 3.318, which established a presumption of service connection for any Veteran who developed ALS at any time after separation from service, provided that (1) there is no affirmative evidence that ALS was not incurred during or aggravated by service; (2) there was no affirmative evidence that ALS was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.  See 73 Fed. Reg. 54691 -01 (effective Sept. 23, 2008). 

The regulation was issued subsequent to the final March 2008 rating decision which denied service connection for the cause of the Veteran's death.  The new regulation, when considered with the evidence previously of record, provides a new etiological theory and forms a basis to reopen the claim for service connection for the cause of the Veteran's death.  Accordingly, the Board concludes that the criteria for reopening the claim for service connection for service connection for the cause of the Veteran's death have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  Recognition of the appellant C.L.S. as a helpless child

For purposes of determining eligibility as a claimant for helpless child status, a child must be unmarried and either must be under the age of 18 or have become permanently incapable of self-support before the age of 18.  38 U.S.C.A. 
§ 101(4)(A)(i), (ii) (West 2002); 38 C.F.R. § 3.356 (2012).  For helpless child status, it must be shown that the child became permanently incapable of 
self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  See 38 C.F.R. § 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. 
§ 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 
4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self- support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id. 

As provided in 38 C.F.R. § 3.356(b), employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

The appellant contends that she is entitled to helpless child status.  At a hearing in December 2012, the appellant testified that she was disabled prior to age 18 because of asthma and diabetes.  The appellant indicated that she was frequently hospitalized and missed many days of school as a child due to her illnesses.  

The appellant was born in December 1957 and is currently 55 years old.  She attained the age of 18 in December of 1975.  

Social Security records reflect that the appellant's highest education completed is three years of college.  Social Security records show that the appellant reported that she had asthma and bronchitis from age 3 and missed a lot of school.  The appellant reported a work history from 1975 to 2006.  The appellant indicated that her longest job held was as a secretary from June 1975 to 1978.  For many of the other jobs she held, the appellant reported that she stopped working after 6 months due to problems with asthma.  The Social Security Administration determined that the appellant had no medically determinable impairment prior to age 22.  Social Security Administration determinations, while relevant, are non-binding on the Board.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).

The appellant submitted a report of an examination for housebound status dated in June 2009, which indicated that the appellant's disabilities include manic depression, diabetes, asthma and impairment of the left arm.  The appellant submitted a physician statement for personal care services from a private physician, Dr. P.E., M.D., dated in April 2009.  Dr. P.E. indicated that the appellant needs assistance with medication and appointments.  The June 2009 report of examination does not provide evidence regarding the appellant's condition prior to the age of 18. 

Treatment records from Allina Hospital, dated in March 2009, reflect treatment of asthma and diabetes.  

A treatment record from Hennepin County Medical Center dated in March 2009, reflects treatment of asthma with acute exacerbation.  

A statement from the Minnesota Department of Health and Human Services, dated in June 2009, indicates that the appellant has had home health care since January 2007.  

In statements in support of her claim, the appellant indicated that she was disabled as a child.  The appellant indicated that she was diagnosed with bipolar disorder and asthma.  In a lay statement dated in September 2009, the appellant's daughter, T.S. indicated that the appellant had asthma since the age of three and was kept out of school trips.  T.S. indicated that the appellant has bipolar disorder and manic depression.  

After considering all of the evidence of record, the Board concludes that the preponderance of the evidence is against the finding that the appellant was permanently incapable of self-support at the date of attaining the age of 18.  The Board has considered the evidence pertaining to the appellant's functioning at the time of her 18th birthday, as required by Dobson, 4 Vet. App. 445.  The evidence shows that the appellant completed high school and was employed prior to age 18, from June 1975.  The appellant remained in that employment for three years.  The appellant was subsequently employed in various capacities until she stopped working in 2006.  

There is no clinical evidence in the medical records to support a finding that the appellant was permanently incapable of self-support by reason of mental or physical defect prior to age 18.  The medical records in evidence pertaining to the appellant are related to current treatment for various disabilities and do not provide probative evidence of her condition prior to age 18.  The appellant provided competent and credible testimony that she had asthma and diabetes as a child; however, it is not shown that any of the appellant's physical disabilities rendered her permanently incapable of self-support.  Therefore, the Board finds that the appellant did not become permanently incapable of self-support by reason of mental or physical defect prior to age 18.  As the appellant has been shown to be capable of self-support at age 18, the Board is not required to proceed further.   

For these reasons, the Board concludes that the preponderance of the evidence is against a finding that the appellant was not capable of self-support at age 18, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002). 


ORDER

New and material evidence having been received; the claim for service connection for the cause of the Veteran's death is reopened.  To this extent only, the claim is allowed.

Entitlement to recognition of C.L.S. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of eighteen is denied.


REMAND

Although the Board regrets the additional delay, the appellant's claim for entitlement to service connection for the cause of the Veteran's death must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159. 

The death certificate reflects that the Veteran's immediate cause of death was COPD due to pneumonia.

In this case, private medical records dated in May 2007 reflect a diagnosis of ALS.  
ALS is presumed service-connected.  38 C.F.R. § 3.318.  The record does not contain a medical opinion with regard to whether ALS contributed to the Veteran's death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant should be provided with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In the context of a claim for DIC benefits under 38 U.S.C.A. § 1310 , VCAA notice must include (1) a statement of the conditions (if any) for which the Veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a VCAA-compliant notice that informs her of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death.  Specifically, the notice should include a list of the conditions for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as required by Hupp, supra. 
 
2.   The Veteran's claims file should be reviewed by an appropriate medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a disability of service origin contributed substantially or materially to his cause of death.  

In addition, the examiner should discuss whether ALS contributed substantially or materially to the Veteran's death from chronic obstructive pulmonary disease and pneumonia. 

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 

The examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


